Citation Nr: 0209212	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  98-12 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for macrocytic anemia 
claimed as myelodysplastic syndrome due to exposure to 
ionizing radiation.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The appellant served on active duty from October 1943 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for 
macrocytic anemia claimed as myelodysplastic syndrome.  

In November 1999, the appellant, sitting at the RO, gave 
sworn testimony at a videoconference hearing before the 
undersigned Board member, sitting in Washington, D.C.  A 
transcript of that hearing is of record.  In February 2000, 
the Board remanded this case for further development.  
Following the requested development, the RO continued its 
denial of the claimed benefit.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Macrocytic anemia claimed as myelodysplastic syndrome was 
not present in service or until many years thereafter; it is 
not shown that the appellant was exposed to ionizing 
radiation in service.  


CONCLUSION OF LAW

Service connection for macrocytic anemia claimed as 
myelodysplastic syndrome due to exposure to ionizing 
radiation is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
Supp. 2002); 38 C.F.R. § 3.311 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  See VAOPGCPREC 11-00, 66 Fed. Reg. 33,311 (2001); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002).  

The appellant filed an original application for VA 
compensation benefits in October 1949.  The claim currently 
on appeal was initiated when he filed a formal claim for 
compensation in September 1997 using VA Form 21-526.  With 
these forms on file, there is no issue as to provision of a 
form or instructions for applying for the benefit.  38 
U.S.C.A. § 5102; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The RO provided the appellant and his 
representative with a statement of the case in June 1998.  
Supplemental statements of the case were provided in January 
and April 1999.  Following the Board's remand in February 
2000, a supplemental statement of the case was furnished in 
January 2002.  These documents listed the evidence 
considered, the legal criteria required for establishing 
service connection for the claimed disability, and the 
analysis of the facts as applied to those criteria, thereby 
informing the appellant of the information and evidence 
necessary to substantiate his service connection claim.  The 
appellant was advised in correspondence from the RO dated in 
October 1997 of the specific type of evidence necessary to 
substantiate a radiation exposure claim, and the Board's 
remand also contained relevant information regarding the 
evidence necessary to substantiate the claim.  Pursuant to 
the remand, the RO wrote to the appellant in March 2000 in an 
attempt to obtain information that could be relevant to the 
claim.  The RO described possible sources of secondary 
information that might be useful and provided the appellant 
with forms that the RO could use to request an additional 
search for service records to substantiate his claim.  VA has 
informed the appellant of the type of information and 
evidence necessary to substantiate his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  

Although the appellant returned the forms necessary to 
conduct a search for further service records, the search was 
unavailing.  The National Personnel Records Center (NPRC) 
informed the RO in June 1998 that pertinent records were not 
in its files and stated that "if the record were here on 
July 12, 1973, it would have been in the area that suffered 
the most damage in the fire on that date and may have been 
destroyed."  (As shown below, the appellant's service 
medical and personnel records were in his claims file before 
the fire.)  The RO also contacted the Department of Defense 
in an attempt to verify that the appellant underwent the 
nasal irradiation treatments in service that he claimed.  The 
response from the Defense Department provided some 
information but also showed that the Department did not have 
records for veterans treated at locations other than at the 
Naval Submarine Base, New London, Connecticut, between 1944 
and 1946.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The appellant has been examined on numerous occasions since 
the late 1980's for his refractory anemia and, as indicated 
below, he has submitted medical opinions suggesting that his 
anemia is a potentially radiogenic disease.  Under 38 C.F.R. 
§ 3.311, further development of this claim, specifically the 
obtaining of a medical opinion from the VA Under Secretary 
for Health, is not required unless at least minimal inservice 
exposure to ionizing radiation is established.  That issue is 
addressed at length below.  

At this stage, the crux of this case involves a non-medical 
evidentiary question; that is, whether the appellant was in 
fact exposed to ionizing radiation in service.  There do not 
appear to be other sources of information that could be 
fruitfully developed to prove the claimed exposure.  The 
Board notes that the appellant was afforded a personal 
hearing on two occasions in order to present his case.  The 
Board finds that further assistance to the appellant, 
including an additional examination or medical opinion, is 
not required under the VCAA because no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103(a)(2).  

The requirements of the VCAA have essentially been met by the 
RO and there is no possible benefit in undertaking further 
development.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Under these circumstances, adjudication of 
this appeal, without referral to the RO for initial 
consideration under the VCAA, poses no harm or prejudice to 
the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  The totality 
of the evidence demonstrates that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

The appellant seeks service connection for macrocytic anemia 
claimed as myelodysplastic syndrome due to exposure to 
ionizing radiation.  The service medical records are 
completely negative for complaints or findings of the claimed 
disorder, and the appellant does not contend otherwise.  
Rather, he maintains that he was treated on several occasions 
over a period of several months in service with 
nasopharyngeal irradiation therapy that eventually led to the 
development in 1989 or 1990 of his refractory anemia.  He 
contends that he received 50 milligrams per nostril, which 
amounted to 4,000 rads per treatment.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  A radiogenic disease is defined as a 
disease that may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2).  Although the appellant's anemia is not one of 
the radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2), 
the appellant has submitted competent medical evidence that 
his anemia is a potentially radiogenic disease.  See 
38 C.F.R. § 3.311(b)(4).  (The Board also notes the April 
1991 statement of John S. Whitehead, M.D., whose impression 
was that the appellant's macrocytic anemia was most likely 
due to increased bone marrow production from mild chronic 
gastrointestinal blood loss secondary to his chronic Nuprin 
therapy.)  

Under the provisions of 38 C.F.R. § 3.311(a)(1), in all 
claims in which it is established that a radiogenic disease 
first became manifest after service and was not manifest to a 
compensable degree within any applicable presumptive period 
as specified in 38 C.F.R. §§ 3.307 or 3.309, "and it is 
contended the disease is the result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses."  

In all claims involving radiation exposure other than those 
based on direct participation in atmospheric nuclear testing 
by the United States or participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946, the law provides that a request will be made for any 
available records concerning the veteran's exposure to 
radiation.  38 C.F.R. § 3.311(a)(2)(iii).  These records 
normally include but may not be limited to the veteran's 
Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141), if maintained, service medical records, and other 
records which may contain information pertaining to the 
veteran's radiation dose in service.  Id.  All such records 
will be forwarded to the Under Secretary for Health, who will 
be responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  Id.  

However, further development of a claim such as this is 
required only where "some exposure" to ionizing radiation 
is shown; absent competent evidence that the veteran was 
exposed to radiation in service, VA is not required to 
forward the claim for consideration under 38 C.F.R. § 
3.311(b)(1) by the Under Secretary for Benefits.  See Wandel 
v. West, 11 Vet. App. 200, 205 (1998); Ramey v. Gober, 120 
F.3d 1239, 1244 (Fed. Cir. 1997).  

Thus, whether further development should be undertaken in 
this case turns on whether the appellant was in fact exposed 
to ionizing radiation in service.  The appellant has 
submitted evidence showing that nasal irradiation treatment 
was used during World War II to treat sinusitis, tonsillitis, 
asthma, bronchitis and repeated viral and bacterial 
infections.  Nasal irradiation was also used to treat 
aerotitis media in submariners, aviators and divers.  
Aerotitis media was hearing loss caused by swollen tissue in 
the throat combined with rapid pressure changes in the middle 
ear.  In the Army Air Corps, aerotitis was the leading cause 
for the grounding of flying personnel during World War II.  A 
VA Fact Sheet indicates that between 8,000 and 20,000 
military personnel received nasal irradiation during World 
War II and until about 1960.  Other evidence of record 
indicates that at least 778 men underwent nasopharyngeal 
irradiation treatment at Westover Field, Massachusetts, in 
1944-45.  There were also 922 men in a control group at 
Westover with Eustachian tube orifices clear of lymphoid 
tissue.  

The record shows that the appellant's military occupational 
specialty was aerial engineer.  His Separation Qualification 
Record shows that he assisted the airplane commander in the 
operation of a multiple engined airplane in flight and that 
he was also trained as an airplane mechanic and gunner.  

The appellant testified in November 1998 that he was 
stationed at Westover Field from January to April 1945 and 
that while there, he had radium rods placed in his nostrils 
for up to 12 minutes in each nostril to shrink his adenoids 
so that the air pressure would equalize in his ears.  He 
reported that in December 1944, just before going to 
Westover, he had undergone Altitude Chamber indoctrination.  
He said that a restriction was placed on him because he was 
having difficulty.  He reported that after three treatments 
at Westover, the problem was resolved and he was sent to 
Charleston, South Carolina, where he was able to fly and join 
a flight crew in replacement training for the 8th Air Force 
in England.  He stated that the nasal irradiation treatments 
were performed essentially on an outpatient basis and that he 
was not hospitalized for them.  He further testified that he 
began having problems with anemia in the late 1980s.  He 
testified in November 1999 that each nostril was treated on 
each of the three occasions he received nasal irradiation at 
Westover.  He said that he worked for the Postal Service 
following the war.  He also worked for a short period of time 
as a crane operator in the steel mills.  He testified, in 
essence, that he had no radiation exposure following service.  

The appellant has also submitted articles indicating that an 
Irradiation Clinic was established at Westover Field in 
September 1944, where the appellant claims to have undergone 
nasal irradiation in order to shrink his adenoids.  He has 
also submitted the statement of a service comrade with whom 
he served in B-24 bomber crew training at Westover Field in 
the winter of 1944.  The service comrade indicates that the 
training included flying and use of the altitude chamber, 
with physical inspection of the ear canals and the clearing 
of ears at altitude.  He said that all members in the class 
were sent through a medial ear canal inspection, which the 
appellant did not pass.  He was pulled out of class and was 
given the treatment he described in his letter of March 23, 
2000 (i.e., nasal irradiation).  The service comrade said 
that after the appellant's "nose ream-out job," the 
appellant seemed to go on sick call quite often.  He 
remembered that the appellant was in the hospital on at least 
one occasion.  

The service medical records show that the appellant was 
hospitalized for four days in June 1945 for treatment of 
tonsillitis.  He was treated conservatively and returned to 
duty.  There was no mention of nasal irradiation treatment, 
either on this admission or elsewhere in the service medical 
records.  

This is significant because articles submitted by the 
appellant indicate that the only available resource to 
confirm which military personnel received nasopharyngeal 
irradiation treatment is the individual military medical 
records.  Many of these were destroyed in the fire at the 
NPRC in 1973.  However, the appellant had submitted a claim 
for compensation benefits in 1949; consequently, his service 
medical records were on file long before the fire at the 
records center.  Moreover, the appellant's service medical 
records show that he was treated in service for complaints 
referable to the nose and throat on more than one occasion, 
but treatment with nasopharyngeal irradiation is not shown.  

In correspondence to the RO dated in May 2001, the Director 
of the Radiation Experiments Command Center (RECC), a 
component of the Department of Defense, stated that the 
appellant had furnished the RECC with some documents from his 
Army Air Corps service record, including a copy of his Army 
Air Forces Air Crew Member Physical Record Card.  The RECC 
Director said that this card often contains the only 
independent verification of nasopharyngeal radium irradiation 
and noted that the appellant's card did not indicate that he 
received such treatment.  The Director added, however, that 
record keeping at the time was not always reliable and that 
not all such treatments were documented.  The Director also 
said that NPRC had indicated that the appellant's records 
were not available and were presumed to have been lost in the 
1973 fire.  However, as indicated above, the appellant's 
records were not available because they were already 
incorporated in his claims file.  

Of record are copies of what appear to be the appellant's 
Army Air Forces Air Crew Member Physical Record Card.  These, 
as indicated, show no nasal irradiation treatments.  One card 
is dated April 2, 1945, and indicates that the appellant 
underwent altitude indoctrination in November 1944.  No 
entries were made under "Defects," "Illness or Injury," or 
"Restriction."  These entries were also blank on a second 
card with entries dated September 7, 1945, and January 31, 
1946.  The appellant has also submitted an extract from 
another service member from the Aerotitis Irradiation Clinic 
of the 15th Air Force showing that this airman had undergone 
irradiation treatment apparently in late 1944 or early 1945.  
(The 15th Air Force was stationed in Italy during World War 
II.  The appellant did not serve overseas during his active 
military service.)  

If the appellant's service medical records had been destroyed 
in the 1973 fire, the appellant would be entitled to the 
benefit of the doubt on the material issue of whether he was 
exposed to ionizing radiation during service as a consequence 
of the nasal irradiation treatments that he has described.  
See 38 C.F.R. § 5107(b).  However, the evidence in the 
service medical records is persuasive because it is 
contemporaneous - and hence is entitled to greater weight 
than the recollections of airmen more than a half century 
later.  The service medical records are simply negative for 
even a hint of the treatment that the appellant has 
described, as is his Army Air Forces Air Crew Member Physical 
Record Card.  The fact that record keeping was not always 
reliable at the time is acknowledged, yet the record shows 
that in the case of at least one airman, a record was kept of 
his irradiation treatment.  Moreover, since aerotitis media 
was responsible for grounding so many airmen during World War 
II, it is probable that irradiation treatment for a condition 
that could so readily disqualify an airman from flight status 
would have been recorded somewhere in that airman's service 
medical or personnel records.  This would seem to be all the 
more the case where, as here, the appellant was treated on at 
least two occasions for complaints referable the nose and 
throat.  The appellant testified that the irradiation 
treatments took place during the winter and spring of 1945, 
yet no mention was made of these treatments when the 
appellant was hospitalized in June 1945 for treatment of his 
tonsillitis.  The history elicited at that time noted that 
the appellant rarely had sore throats, with the last one a 
year previously, and that he did not have a nose cold or 
cough.  His nose was clear on clinical examination.  The 
absence from the history elicited on this admission of 
exposure to three courses of nasopharyngeal irradiation 
treatment just a few months previously seems unusual.  

The Board concludes from a thorough review of the record that 
the preponderance of the evidence is against a finding that 
the appellant was exposed to ionizing radiation during 
service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  It follows that his claim for service connection for 
macrocytic anemia claimed as myelodysplastic syndrome due to 
exposure to ionizing radiation must be denied.  


ORDER

Service connection for macrocytic anemia claimed as 
myelodysplastic syndrome due to exposure to ionizing 
radiation is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

